 Case 1:20-cv-05544-NLH Document 30 Filed 11/20/20 Page 1 of 3 PageID: 475



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ROBERT EDWARD WHITESIDE,       :
                               :
          Petitioner,          :    Civ. No. 20-5544 (NLH)
     v.                        :
                               :         MEMORANDUM ORDER
                               :      APPOINTING CJA COUNSEL
FORT DIX FEDERAL PRISON,       :
                               :
          Respondent.          :
______________________________:

APPEARANCES:

Robert Edward Whiteside
59278-056
Fort Dix Federal Correctional Institution
Inmate Mail/Parcels
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro se

Craig Carpenito, United States Attorney
Elizabeth Ann Pascal, Assistant United States Attorney
Office of the U.S. Attorney
401 Market Street
P.O. Box 2098
Camden, NJ 08101

     Counsel for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Robert Edward Whiteside brings this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241

asking to be released to home confinement due to the coronavirus

COVID-19 pandemic, see ECF No. 1; and
 Case 1:20-cv-05544-NLH Document 30 Filed 11/20/20 Page 2 of 3 PageID: 476



     WHEREAS, the United States opposes the petition, ECF No.

16; and

     WHEREAS, on November 2, 2020, Petitioner filed a letter

with the Court stating the Bureau of Prisons transferred 60

inmates from FCI Elkton to FCI Fort Dix.        ECF No. 23.     FCI

Elkton was identified by Attorney General William Barr as being

particularly hard-hit by COVID-19, Memorandum for Director of

Bureau of Prisons, Apr. 3, 2020, available at

https://www.justice.gov/file/1266661/download (last visited Nov.

2, 2020) (“April 3 Memorandum”); and

     WHEREAS, Petitioner reports that the prisoners from Elkton

were placed in a unit that later had 10 inmates test positive

for COVID-19, ECF No. 23 at 2; and

     WHEREAS, Petitioner states 4 Elkton inmates were

transferred into Petitioner’s unit, id.; and

     WHEREAS, in a supplemental filing ordered by the Court, the

United States denies that any prisoners from FCI Elkton were

transferred into Petitioner’s unit, ECF No. 26; and

     WHEREAS, Petitioner requests the appointment of counsel.

ECF No. 19.   The Court finds that it would be beneficial to have

counsel appointed; and

     WHEREAS, the Court finds Petitioner to be financially

eligible for the appointment of counsel as he was represented by

the Federal Public Defender during his criminal proceedings; and

                                    2
 Case 1:20-cv-05544-NLH Document 30 Filed 11/20/20 Page 3 of 3 PageID: 477



     WHEREAS, appointed counsel shall amend or supplement the

petition, if necessary, within 21 days of his or her

appointment; and

     WHEREAS, the United States may supplement its answer within

14 days of the amended petition,

     Therefore, IT IS on this      19th      day of November, 2020,

     ORDERED that Petitioner’s motion for the appointment of

counsel, ECF No. 19, is granted.        18 U.S.C. § 3006A(2)(B); and

it is further

     ORDERED that appointed counsel shall amend or supplement

the petition, if necessary, within 21 days of his or her

appointment; and it is further

     ORDERED that the United States may supplement its answer

within 14 days of the amended petition; and it is finally

     ORDERED that the Clerk shall serve a copy of this Order on

Petitioner by regular U.S. mail.



                                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                    3
